DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Status
Claims 23-42 are pending, and claims 1-22 are canceled according to preliminary claim amendment filed on 12/14/2020.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Patent Application 61/524,754, filed Aug. 17, 2011, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims, claims 30 and 40 of this application.  Examiner could not locate the supports for the limitations of the claims from the above identified provisional 
U.S. Provisional Patent Application 61/643,339, filed May 6, 2012 provides adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claims 30 and 40 of this application on page 21 third paragraph, and therefore the current application is entitled to the benefit of the identified U.S. Provisional Patent Application 61/643,339, filed May 6, 2012.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
23-29, 31-39 and 41-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandwine et al. US 8396946 B1, hereinafter Brandwine in view of Anderson US9258271B1, hereinafter Anderson with priority to US provisional application number 61/432,561 filed on 2011-01-13, hereinafter Anderson’561.
Regarding claim 23, Brandwine teaches a method of performing routing, the method (Brandwine: col. 2 to col. 4) comprising:
at a host computer (Brandwine: col. 17 lines 34-62 host computing system and col. 21 line 42 – col. 22 line 20):
receiving a packet associated with a logical network (Brandwine: col. 20 lines 34-67 When Communication Manager module 109 d receives the communication via the interconnection network 122 in this example, it obtains the virtual destination network address for the communication (e.g., by extracting the virtual destination network address from the communication), and determines to which of the virtual machine computing nodes 107 d managed by the Communication Manager module 109 d that the communication is directed) implemented over a shared physical network (Brandwine: col. 23 lines 37-49 one or more physical networks and col. 7 lines 31-60 and col. 17 line 62- col. 18 lines 32 interconnection network 122 of Fig 1B);
performing a logical routing operation at a managed forwarding element (MFE) executing on the host computer and implementing a logical router with other MFEs executing on other host computers (Brandwine: col. 21 lines 42 to col. 22 lines 20 if computing node 107 a 1 sends an additional communication to computing node 107 c 1, the Communication Manager modules 109 a and/or 109 c on the host computing systems 106 a and 106 c may perform additional actions that correspond to one or more virtual specified router devices configured in the specified network topology for the provided virtual computer network to separate the computing nodes 107 a 1 and 107 c 1. For example, the source computing node 107 a 1 may send the additional communication in such a manner as to initially direct it to a first of the virtual specified router devices that is configured to be local to computing node 107 a 1 (e.g., by including a virtual hardware address in the header of the additional communication that corresponds to that first virtual specified router device), with that first virtual specified router device being expected to forward the additional communication on toward the destination computing node 107 c 1 via the specified logical network topology. For example, each virtual router device that forwards the additional communication may be expected to take actions such as modifying a TTL (“time to live”) hop value for the communication, modify a virtual destination hardware address that is specified for the communication to indicate the next intended destination of the additional communication on a route to the destination computing node, and/or otherwise modify the communication header);
performing a operation to modify a first logical network address stored in a header of the packet to a second logical network address (Brandwine: col. 20 lines 34-67 the Communication Manager module 109 d then re-headers or otherwise modifies the incoming communication so that it is directed to the destination virtual machine computing node 107 d 1 using an appropriate virtual network address for the virtual computer network, such as by using the sending virtual machine computing node 107 a 1's virtual network address as the source network address and by using the destination virtual machine computing node 107 d 1's virtual network address as the destination network address. The Communication Manager module 109 d then forwards or otherwise provides the modified communication to the destination virtual machine computing node 107 d 1, such as via shared memory (not shown) of the computing system 106 d that is used to provide a logical network interface for the destination virtual machine computing node 107 d 1);
forwarding the packet along the shared physical network (Brandwine: col. 20 lines 34-67. The Communication Manager module 109 d then forwards or otherwise provides the modified communication to the destination virtual machine computing node 107 d 1, such as via shared memory (not shown) of the computing system 106 d that is used to provide a logical network interface for the destination virtual machine computing node 107 d 1, through interconnection network 122 col. 21 lines 1-19).
It is noted that Brandwine does not explicitly disclose: at a host computer: performing a logical network address translation (NAT) operation to modify a first logical network address stored in a header of the packet to a second logical network address.
However, Anderson from the same or similar fields of endeavor teaches the use of: at a host computer:  performing a logical network address translation (NAT) operation to modify a first logical network address stored in a header of the packet to a second logical network address (Anderson: col. 2 line 61 to col. 3 line 34 and FIG. 1 system 100 includes one or more host machines such as, for example, host machine 102 and host machine 104. A host machine is one or more data processing apparatuses such as rack mounted servers or other computing devices.  Each host machine executes a host operating system or other software that virtualizes the underlying host machine hardware and manages concurrent execution of one or more virtual machines. For example, the host operating system 106 is managing virtual machine (VM) 110 and VM 112, while host operating system 108 is managing a single VM 114. And col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP. The gateway 120 receives the packet from the host operating system and changes the SIP address to be that of its own, i.e., 209.118.196.1. The modified packet is then transmitted to the client 504. In this way, internal network 116 IP addresses and ports are hidden from clients; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Anderson in the method of Brandwine. One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network (Anderson: col. 2 lines line 5-22).

Regarding claim 24, Brandwine and Anderson teach the method of claim 23, wherein the NAT operation is a destination NAT operation (Anderson: col. 10 lines 3-40 and col. 1 lines 34-47 The IP address of the selected VM is put in place of the destination IP address (DIP) of the packet and the packet is sent to the network stack 606 where it will transmitted to the selected VM over the internal network 116; Anderson’561: page 14 lines 1-25). One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).

Regarding claim 25, Brandwine and Anderson teach the method of claim 23, wherein the NAT operation is a source NAT operation (Anderson: col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP. The gateway 120 receives the packet from the host operating system and changes the SIP address to be that of its own, i.e., 209.118.196.1. The modified packet is then transmitted to the client 504. In this way, internal network 116 IP addresses and ports are hidden from clients; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para). One of ordinary skill in the art would be motivated to do so for improve the overall performance of the system, the port mapping portion of network address translation is performed by individual host machines (Anderson: col. 2 lines line 5-22).

Regarding claim 26, Brandwine and Anderson teach the method of claim 23, wherein the first and second logical network addresses are defined for the logical network and are separate from network addresses used for the shared physical network (Brandwine: col.7 lines 12-30 an underlying substrate network (e.g., to use substrate network addresses for the communication source and/or final destination in the encoded communication that are distinct from virtual network addresses used for the communication source and/or final destination in the original pre-encoded communication).

Regarding claim 27, Brandwine and Anderson teach the method of claim 23, wherein forwarding the packet comprises encapsulating the packet with an encapsulating header for forwarding along the shared physical network (Brandwine: col. 7 lines 61 to col. 8 lines 33 the overlay virtual computer network may be implemented from the logical edge of the intermediate physical network(s), by modifying the communications that enter the intermediate physical network(s) to encode the communications for the intermediate physical networks (e.g., to use substrate network addresses that are based on the networking protocol of the substrate network), and by modifying the communications that leave the intermediate physical network(s) to decode the communications (e.g., to use virtual network addresses that are based on the networking protocol of the virtual computer network if the decoded communication is to be provided to a computing node of the virtual computer network, to use external public network addresses if the decoded communication is to be forwarded over one or more external public networks, etc.).

Regarding claim 28, Brandwine and Anderson teach the method of claim 27, wherein the logical network is an overlay logical network (Brandwine: col. 7 lines 31-60 virtual computer network that is created as an overlay network), the encapsulating header stores network addresses defined for the shared physical network, the encapsulating header encapsulates a header of the packet, and the header of the packet stores network addresses defined for the logical network (Brandwine: col. 7 lines 61 to col. 8 lines 33 the overlay virtual computer network may be implemented from the logical edge of the intermediate physical network(s), by modifying the communications that enter the intermediate physical network(s) to encode the communications for the intermediate physical networks (e.g., to use substrate network addresses that are based on the networking protocol of the substrate network), and by modifying the communications that leave the intermediate physical network(s) to decode the communications (e.g., to use virtual network addresses that are based on the networking protocol of the virtual computer network if the decoded communication is to be provided to a computing node of the virtual computer network, to use external public network addresses if the decoded communication is to be forwarded over one or more external public networks, etc.).

Regarding claim 29, Brandwine and Anderson teach the method of claim 28, wherein multiple logical network addresses are defined over the shared physical network (Brandwine: col. 8 lines 34-63 CNS system may use various communication manager modules and/or translation manager modules at the edge of the one or more intermediate physical networks to manage communications for the various overlay virtual computer networks as they enter and leave the intermediate physical network(s), and may use one or more system manager modules to coordinate other operations of the CNS system. For example, to enable the communication manager modules and/or translation manager modules to manage communications for the overlay virtual computer networks being provided, the CNS system may track and use various information about the computing nodes and external network nodes of each virtual computer network being managed, such as to map the substrate network address of each such computing node to the one or more overlay virtual network addresses associated with the computing node, and such as to map the external network address of each such external network node to the one or more overlay virtual network addresses associated with the external network node).
Regarding claim 31, Brandwine and Anderson teach the method of claim 23, wherein performing the logical NAT comprises using a NAT daemon executing on the host computer to perform the NAT operation that translates the first logical network address to the second logical network address. (Brandwine: col. 8 lines 34-63 CNS system may use various communication manager modules and/or translation manager modules at the edge of the one or more intermediate physical networks to manage communications for the various overlay virtual computer networks as they enter and leave the intermediate physical network(s), and may use one or more system manager modules to coordinate other operations of the CNS system. For example, to enable the communication manager modules and/or translation manager modules to manage communications for the overlay virtual computer networks being provided, the CNS system may track and use various information about the computing nodes and external network nodes of each virtual computer network being managed, such as to map the substrate network address of each such computing node to the one or more overlay virtual network addresses associated with the computing node, and such as to map the external network address of each such external network node to the one or more overlay virtual network addresses associated with the external network node)

Regarding claim 32, Brandwine and Anderson teach the method of claim 31, wherein the MFE directs the NAT daemon to perform the NAT operation after the MFE performs the logical routing operation. (Brandwine: col. 8 lines 34-63 CNS system may use various communication manager modules and/or translation manager modules at the edge of the one or more intermediate physical networks to manage communications for the various overlay virtual computer networks as they enter and leave the intermediate physical network(s), and may use one or more system manager modules to coordinate other operations of the CNS system. For example, to enable the communication manager modules and/or translation manager modules to manage communications for the overlay virtual computer networks being provided, the CNS system may track and use various information about the computing nodes and external network nodes of each virtual computer network being managed, such as to map the substrate network address of each such computing node to the one or more overlay virtual network addresses associated with the computing node, and such as to map the external network address of each such external network node to the one or more overlay virtual network addresses associated with the external network node)

Regarding claims 33-39 and 41-42,  Brandwine and Anderson teach a non-transitory machine readable medium storing sets of instructions for performing routing on a host computer, the sets of instructions for executing by at least one processing unit of the host computer (Brandwine: col. 43 line41 to col. 44 line 16 software modules or other programs executing on such computing nodes), and Brandwine and Anderson disclose all the limitations as discussed in the rejection of claims 23-29 and 31-32, and therefore apparatus claims 33-39 and 41-42 are rejected using the same rationales.
s 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brandwine and Anderson as applied to claims 23 and 33 above, and further in view of Angel et al. US 20060265508 A1, hereinafter Angel.
Regarding claim 30, Brandwine and Anderson teach the method of claim 23, wherein performing the logical NAT executing on the host computer to perform the NAT operation that translates the first logical network address to the second logical network address (Anderson: col. 2 line 61 to col. 3 line 34 and FIG. 1 system 100 includes one or more host machines such as, for example, host machine 102 and host machine 104. Generally speaking, a host machine is one or more data processing apparatuses such as rack mounted servers or other computing devices.  Each host machine executes a host operating system or other software that virtualizes the underlying host machine hardware and manages concurrent execution of one or more virtual machines. For example, the host operating system 106 is managing virtual machine (VM) 110 and VM 112, while host operating system 108 is managing a single VM 114. And col. 11 line 65 to col. 12 line 13 network address translation performed by a gateway and by a host operating system for a packet flowing from VM 112 on internal network 116 to a client 504 on the external network 122. The VM 122 sends the packet using its network stack and the packet is intercepted by the host machine 102's host operating system. The packet has SIP=10.0.0.200, SP=3189, DIP=224.10.202.2, and DP=129. The host operating system's port mapper process (e.g., port mapper 616) changes the SP in the packet to 8375 and then sends the modified packet to the gateway 120 using its network stack and, optionally, a VNP. The gateway 120 receives the packet from the host operating system and changes the SIP address to be that of its own, i.e., 209.118.196.1. The modified packet is then transmitted to the client 504. In this way, internal network 116 IP addresses and ports are hidden from clients; Anderson’561: page 3 lines 10-page 4 line 5 and page 16 3rd para).
It is noted that Brandwine and Anderson does not explicitly disclose: logical NAT comprises using a namespace provided by an operating system. 
However, Angel from the same or similar fields of endeavor teaches the use of: comprises using a namespace provided by an operating system (Angel: para. [0021] The Namespace Management System overcomes the limitations of dynamic hostname services by enabling a configured Namespace Management System to be installed on a multiplicity of computers behind a Network Address Translation device, with each of the multiplicity of computers having a non-public IP address, and the Network Address Translation device is responsive to a single public IP address. Each Namespace Management System can register a unique namespace listing and through routing services, each Namespace Management System can receive requests communicated by applications external to the Network Address Translation device). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Angel in the method of Brandwine and Anderson. One of ordinary skill in the art would be motivated to do so for Namespace a namespace service provider can provision their namespace and allow for static and dynamic namespace listings. A subscriber can provision their namespace listing and allow for static and dynamic listings relative to the subscriber listing (Angel: para. [0021]).
Regarding claim 40, Brandwine, Anderson and Angel disclose all the limitations as discussed in the rejection of claim 30, and therefore apparatus claim 40 isrejected using the same rationales.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please also see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468